          Case 2:19-cv-05134-SPL Document 24 Filed 09/15/20 Page 1 of 9




 1   WO
 2
 3
 4
 5                         IN THE UNITED STATES DISTRICT COURT
 6                                 FOR THE DISTRICT OF ARIZONA
 7                                                 )   No. CV-19-05134-PHX-SPL
      G & G Closed Circuit Events, LLC,
 8                                                 )
                                                   )
                        Plaintiff,                 )   ORDER
 9                                                 )
      vs.
10                                                 )
                                                   )
      Erika Maria Garcia, et al,                   )
11                                                 )
12                      Defendants.                )
                                                   )
13                                                 )

14           Pending before the Court is Plaintiff G & G Closed Circuit Events’ (“G & G”)

15   Motion for Reconsideration. (Doc. 23). Plaintiff seeks reconsideration of this Court’s Order

16   denying attorneys’ fees and costs. (Doc. 22). For the reasons set forth below, the Motion

17   will be granted in part and denied in part.

18   I.      BACKGROUND

19           On September 10, 2019, Plaintiff filed a Complaint against Defendants asserting

20   various claims arising from Defendants’ alleged unlawful interception of a television

21   broadcast. (Doc. 1). None of the Defendants answered the Complaint, responded to the

22   Complaint, or otherwise appeared in this action. On October 31, 2019, the Clerk of Court

23   entered default against Defendants pursuant to Rule 55(a) (Doc. 14), and on April 13, 2020,

24   Plaintiff filed a Motion for Default Judgment, which the Court granted (the “Default

25   Judgment”) (Docs. 17, 18). In the Default Judgment, the Court awarded Plaintiff $8,400 in

26   statutory damages and $25,000 in enhanced statutory damages under 47 U.S.C. § 553(c)(3).

27   (Doc. 18 at 2; Doc. 19). Additionally, the Court instructed Plaintiff to file an application for

28   attorneys’ fees and costs in accordance with FRCP 54(d). (Doc. 18 at 2). Plaintiff timely
           Case 2:19-cv-05134-SPL Document 24 Filed 09/15/20 Page 2 of 9




 1   filed such application seeking attorneys’ fees and related non-taxable costs under 47 U.S.C.
 2   § 553(c)(2)(C). (Docs. 20, 20-1 at 2). On June 16, 2020, this Court entered an Order
 3   summarily denying Plaintiff’s Motion for Attorneys’ Fees. (Doc. 22). On June 30, 2020,
 4   Plaintiff timely filed a Motion for Reconsideration pursuant to Local Rule 7.2(g). (Doc. 23).
 5   II.      LEGAL STANDARD
 6            a. Reconsideration
 7            Reconsideration is disfavored and appropriate only in rare circumstances. Defenders
 8   of Wildlife v. Browner, 909 F. Supp. 1342, 1351 (D. Ariz. 1995). A motion for
 9   reconsideration will be denied “absent a showing of manifest error or a showing of new
10   facts or legal authority that could not have been brought to [the Court’s] attention earlier
11   with reasonable diligence.” Fed. R. Civ. P. 7.2(g)(1). Motions for Reconsideration are “not
12   the place for parties to make new arguments not raised in their original briefs,” nor should
13   such motions be used to ask the Court to rethink its previous decision. Motorola, Inc. v. J.B.
14   Rodgers Mech. Contractors, 215 F.R.D. 581, 582 (D. Ariz. 2003). Here, Plaintiff does not
15   present any newly discovered evidence or cite to an intervening change in law. Rather, the
16   Motion for Reconsideration rests on the claim that this Court committed clear error by
17   summarily denying the Motion for Costs and Attorneys’ Fees. (Doc. 23 at 1).
18            b. Attorneys’ fees and costs under 47 U.S.C. § 553
19            In Plaintiff’s original Complaint (Doc. 1), Plaintiff brought separate claims under
20   47 U.S.C. § 553 and 47 U.S.C. § 605, both of which regulate the unauthorized reception
21   and publication of broadcasting material (i.e., “signal piracy”). However, in Plaintiff’s
22   Application for Default Judgment by the Court (Doc. 17), Plaintiff only sought default under
23   § 553. (Doc. 17 at 3) (“Plaintiff seeks Judgment in its favor and against the Defendants for
24   violations of 47 U.S.C. § 553(c)(3)(A)(ii) and (c)(3)(B) . . . . Plaintiff also seeks the
25   opportunity to submit evidence in support of its recovery of attorneys’ fees and relevant
26   costs incurred as provided pursuant to 47 U.S.C. § 553.”).
27            Under § 605, not applicable here, awarding reasonable attorneys’ fees is mandatory:
28   “The court . . . (iii) shall direct the recovery of full costs, including awarding reasonable


                                                   2
        Case 2:19-cv-05134-SPL Document 24 Filed 09/15/20 Page 3 of 9




 1   attorneys’ fees to an aggrieved party who prevails.” 47 USC § 605(e)(3)(B)(iii) (emphasis
 2   added). However, under § 553, attorneys’ fees are discretionary: “The court may . . . direct
 3   the recovery of full costs, including awarding reasonable attorneys’ fees to an aggrieved
 4   party who prevails.” 47 USC § 553(c)(2)(C) (emphasis added). Because Plaintiff only
 5   obtained default judgment on the § 553 claim, it is within this Court’s discretion to
 6   determine whether attorneys’ fees should be awarded.
 7          There is a circuit split about what activity falls under § 553 and what activity falls
 8   under § 605—and the extent to which the provisions overlap. See J & J Sports Prods., Inc.
 9   v. Indigo Bar & Lounge, Inc., No. 1:13-CV-1787-WSD, 2014 WL 1347065, at *2 (N.D.
10   Ga. Apr. 3, 2014) (explaining that “some circuits have held that § 605 applies to satellite
11   transmissions and cable programming transmitted over a cable network . . . . Other circuits
12   have held that only § 553 covers cable programming transmitted over a cable network” and
13   citing circuit decisions). The Ninth Circuit has not yet clarified the extent of overlap, so
14   many plaintiffs in this Circuit assert claims under both sections. And where a party prevails
15   on both claims, courts generally award attorneys’ fees only under the mandatory § 605
16   provision. See, e.g., Kingvision Pay-Per-View, Ltd. v. Backman, 102 F. Supp. 2d 1196, 1197
17   (N.D. Cal. 2000) (“Based on the pleadings, Defendant is liable for conduct that violates both
18   47 U.S.C. § 605 and § 553 . . . While a few courts have multiplied awards when liability
19   exists under both provisions, the majority of courts—including most courts in the Ninth
20   Circuit—have imposed damages pursuant to § 605 alone rather than cumulatively.”); J & J
21   Sports Prods., Inc. v. Macia, No. 13-CV-00921-DGC, Docs. 16, 17, & 18 (D. Ariz. 2014)
22   (plaintiff obtaining default judgment on both claims but only requesting and receiving
23   attorneys’ fees under § 605); J & J Sports Prods., Inc. v. Margaillan, No. CV 13-312-TUC-
24   CKJ, 2014 WL 169801, at *1 (D. Ariz. Jan. 15, 2014) (same).
25          Although it does not appear that this Court has ever considered only an award for
26   attorneys’ fees under § 553, other district courts within the Ninth Circuit have considered
27   the issue. Rather than summarily denying the request, courts in the Ninth Circuit consider
28   them on the merits and award attorneys’ fees to the extent they are reasonable. See, e.g.,


                                                  3
        Case 2:19-cv-05134-SPL Document 24 Filed 09/15/20 Page 4 of 9




 1   J & J Sports Prods., Inc. v. Medoza-Lopez, No. 17-CV-06421-YGR-JSC, 2018 WL
 2   5099262, at *1 (N.D. Cal. Aug. 13, 2018) (awarding attorneys’ fees for lead counsel under
 3   § 553 only, but excluding fees for research attorney and administrative assistant as not
 4   adequately supported in the record); Comcast of Ill. X, LLC v. Jung Kwak, No. CIV. 03-
 5   00962 DAE-PA, 2010 WL 3781768, at *5 (D. Nev. Sept. 17, 2010) (awarding attorneys’
 6   fees under § 553 only, but making a “number of reductions” based on mistakes and
 7   redundancies in the record). Courts in other circuits do the same. See, e.g., Charter
 8   Commc’ns Entm’t I, LLC v. Terzigni, No. CIV. 3:06CV41 (PCD), 2006 WL 1168595, at *3
 9   (D. Conn. Apr. 27, 2006) (awarding reasonable attorneys’ fees under § 553 only); Comcast
10   Cable Commc’ns LLC v. Virgili, No. CIV.A. 06-3421(WHW), 2007 WL 979884, at *3
11   (D.N.J. Apr. 2, 2007) (same); Comcast Cable Commc’ns LLC v. Soto, No. CIV. 06-5348
12   NLH, 2007 WL 2066357, at *4 (D.N.J. July 16, 2007) (same).
13          Because Plaintiff’s request for attorneys’ fees and costs does not appear untimely or
14   otherwise procedurally improper, this Court will consider the request on the merits by
15   examining the reasonableness of the requested rates and amounts.
16   III.   ANALYSIS
17          Plaintiff submits the affirmation of its counsel, Thomas P. Riley, Esq., in support of
18   its request for attorneys’ fees and costs. (Doc. 20-2). Plaintiff also submits attorney time
19   and task records reflecting 22.65 of billable hours for the services of attorney Riley
20   (representing 2.65 hours of work at $550 per hour), an unnamed research attorney
21   (representing 10 hours at $300 per hour) and an unnamed administrative assistant
22   (representing 10 hours at a rate of $110 per hour), for a total of $5,557.50. (Doc. 20-2 at 11).
23   Plaintiff also seeks reimbursement for non-taxable costs in the amount of $1,310,
24   representing investigative expenses. (Doc. 20-2 at 11).
25          a. Attorneys’ fees
26          Reasonable attorneys’ fees are based on a “lodestar” calculation. Fischer v. SJB-
27   P.D., Inc., 214 F.3d 1115, 1119 (9th Cir. 2000) (citing Hensley v. Eckerhart, 461 U.S. 424,
28   433 (1983)). “The ‘lodestar’ is calculated by multiplying the number of hours . . . reasonably


                                                    4
         Case 2:19-cv-05134-SPL Document 24 Filed 09/15/20 Page 5 of 9




 1   expended on the litigation by a reasonable hourly rate.” Morales v. City of San Rafael, 96
 2   F.3d 359, 363 (9th Cir. 1996). A reasonable hourly rate is the prevailing rate in the
 3   community “for similar work performed by attorneys of comparable skill, experience, and
 4   reputation.” Schwarz v. Sec’y of Health & Human Servs., 73 F.3d 895, 908 (9th Cir. 1995)
 5   (internal quotation marks and citation omitted). The community is generally defined as the
 6   district in which the case is litigated. Davis v. Mason Cty., 927 F.2d 1473, 1488 (9th Cir.
 7   1991). In terms of reasonable amount of time spent on the case, courts should award fees
 8   based on “the number of hours reasonably expended on the litigation” excluding hours that
 9   are excessive or unnecessary. Hensley, 461 U.S. at 433 (internal citation omitted). Those
10   hours may be reduced by the court where documentation of the hours is inadequate, if the
11   case was overstaffed and hours are duplicated, or if the hours expended are deemed
12   excessive or otherwise unnecessary. Chalmers v. City of Los Angeles, 796 F.2d 1205, 1210
13   (9th Cir. 1986).
14               i.     Rates
15          Plaintiff does not provide sufficient evidence that attorney Riley’s $550 rate is
16   reasonable. The only evidence supporting Riley’s hourly rate is his affidavit and the Laffey
17   Matrix. The Laffey Matrix submitted by Plaintiff was prepared for the District of Columbia,
18   and therefore does not provide evidence of the prevailing rates charged in Arizona. This
19   Court finds the provided documentation insufficient to establish the prevailing rate in the
20   community.1 Plaintiff also cites two cases previously finding his $550 rate reasonable.2
21   However, in other recent cases where this Court analyzed Riley’s fees, the Court has refused
22   to accept this evidence and imposed lower rates. See, e.g., G&G Closed Circuit Events LLC,
23
     1
       This Court has rejected this approach used by Riley before. See, e.g., Patel, 2018 WL
24
     1609731, at *4 n.6 (rejecting Riley’s reliance on the Laffey Matrix because it “would
25   conflict with Ninth Circuit case law requiring this Court to determine the prevailing market
     rate in the relevant community”). And the Court is not persuaded that the “adjustment” of
26   the D.C. Laffey Matrix results in an accurate prevailing rate in the District of Arizona.
     2
27     The two cited cases are J & J Sports Prods., Inc. v. Jimenez, Case No. 1:16-CV-01214-
     JJT (Doc. 23) and G & G Closed Circuit Events, LLC v. Gonzalez, Case No. 2:18-CV-01384
28   JAS (Doc. 28).

                                                  5
         Case 2:19-cv-05134-SPL Document 24 Filed 09/15/20 Page 6 of 9




 1   v. Luis Espinoza, et al., No. CV-18-08216-PCT-JAT, 2020 WL 1703630, at *3 (D. Ariz.
 2   Apr. 8, 2020); G & G Closed Circuit Events v. Taco Mich & Bar 2, No. 18-CV-02843-
 3   SMB, Doc. 55 at 4 (D. Ariz. Apr. 14, 2018); J & J Sports Prods. Inc. v. Patel, No. CV-16-
 4   00234-TUC-RM (BPV), 2018 WL 1609731, at *4 (D. Ariz. Apr. 3, 2018). Accordingly,
 5   attorney Riley’s hourly rate will be reduced to $250 to be more in line with the prevailing
 6   rates in this community and to reflect the routine nature of the cause of action filed, as
 7   explained in more detail below.
 8          This Court also finds the rate of $300 per hour for the research attorney to be
 9   unreasonable. Over half of Plaintiff’s requested attorneys’ fees, amounting to $3,000, were
10   billed by this unnamed research attorney. Riley’s declaration includes a brief description of
11   the research attorney’s qualifications, stating that he has been practicing law for twenty-five
12   years. (Doc. 20-2 at 2). Setting aside the insufficiency of this description, just as he does
13   with his own rates Riley bases the research attorney’s fee on those customarily charged for
14   “specialized litigation.” (Doc. 20-2 at 2). But this case did not involve any complexity or
15   require any specialized knowledge. A default judgment was secured, which required
16   primarily “procedural knowledge of the most basic nature.” G&G Closed Circuit Events v.
17   Armando Ortiz, No. 19-CV-00452-TUC-DCB (D. Ariz. May 27, 2020) (reducing attorney
18   Riley’s rate after securing default judgment in similar case representing the same Plaintiff).
19   It should also be noted that in this Court alone, and just within the last two years, attorney
20   Riley has filed for default judgment in this type of case—for this very same Plaintiff—
21   thirteen times.3 “[W]here the instant action is routine or substantially similar to prior actions
22   brought by the same attorney, a court may find requests for attorney’s fees excessive.” Joe
23   Hand Promotions, Inc. v. Be, No. 11-CV-01333-LHK, 2011 WL 5105375, at *6 (N.D. Cal.
24   Oct. 26, 2011) (finding Riley’s requested $2,640 in attorneys’ fees excessive for filing
25
26   3
       See 2:18-CV-02833-RM; 2:18-CV-02836-JJT; 2:18-CV-02855-DJH; 2:18-CV-02856-
27   SMM; 2:18-CV-02861-SPL; 2:18-CV-02885-JGZ; 2:18-CV-02887-GMS; 2:19-CV-
     05134-SPL; 2:19-CV-05142-DWL; 3:18-CV-08216-JAT; 4:14-CV-02026-DCB; 4:18-CV-
28   00297-CKJ; 4:19-CV-00452-DCB.

                                                    6
         Case 2:19-cv-05134-SPL Document 24 Filed 09/15/20 Page 7 of 9




 1   boilerplate default judgment in § 605 action).4 The Court will therefore reduce the research
 2   attorney’s hourly rate to $100 per hour.
 3          Finally, this Court also finds that the $110 administrative assistant hourly rate is
 4   unreasonable. The only information supporting the administrative assistant’s fee is that she
 5   has been working with commercial signal piracy claims in attorney Riley’s office for five
 6   years and that his office bills $110 per hour for her work. Attorney Riley provides no
 7   evidence whatsoever identifying an administrative assistant’s reasonable rate in this
 8   District. The Court will therefore reduce the administrative assistant’s fee to $65 per hour,
 9   the CJA approved rate.5
10               ii. Time
11          There are various issues with attorney Riley’s timekeeping practices. First, Riley
12   indicates that “[b]illable hours for services rendered are reconstructed by way of a thorough
13   review of the files themselves.” (Doc. 20-2 at 5). This Court is continuously perturbed by
14   Riley’s failure to practice contemporaneous timekeeping. See, e.g., Patel, 2018 WL
15   1609731, at *5 (admonishing Riley for using the same “reconstructed” timekeeping); Joe
16   Hand Promotions, Inc. v. Albright, No. CIV. 2:11–2260 WBS CMK, 2013 WL 4094403, at
17   *4 (E.D. Cal. Aug. 13, 2013) (finding Riley’s reconstructed timekeeping “inherently less
18   reliable”); G & G Closed Circuit Events, LLC v. Ho, No. 11-CV-03096-PHK, 2012 WL
19   3043018, at *2 (N.D. Cal. July 25, 2012) (same).
20          Riley’s unreliable timekeeping practices result in excessive fees. Most troubling are
21   the multiple duplicative entries done by both Riley and the administrative assistant without
22
23   4
       See also Espinoza, 2020 WL 1703630, at *4 (“Mr. Riley’s research attorney also poses a
     problem because (as is his usual practice) Mr. Riley has provided only scant information
24
     about this unidentified attorney. . . . The Court will reduce this attorney’s rate.”).
     5
25        See Notice Regarding CJA Service Provider Rates, available at
     http://www.azd.uscourts.gov/sites/default/files/cja/CJA%20Service%20Provider%20Rates
26   .pdf (last visited Sept. 9, 2020) (applying rate for “Paralegal – Basic”); see also Patel, 2018
27   WL 1609731, at *5 (reducing Riley’s administrative assistant’s hourly rate from $110 to
     $55 an hour based on the same lack of evidence); G & G Closed Circuit Events v. Taco
28   Mich & Bar 2, 18-CV-02843-SMB, Doc. 53 at 4 (same).

                                                   7
         Case 2:19-cv-05134-SPL Document 24 Filed 09/15/20 Page 8 of 9




 1   explanation.6 While fees for work performed by non-attorneys may be included in an award
 2   of attorneys’ fees, if an “attorney’s hourly rate already incorporates the cost of work
 3   performed by non-attorneys,” then such work is not compensable. Trustees of Constr. Indus.
 4   & Laborers Health & Welfare Trust v. Redland Ins. Co., 460 F.3d 1253, 1257 (9th Cir.
 5   2006). The unjustified duplication of Riley’s efforts results in unreasonably high charges
 6   for the review of documents, many of which are notably mere pages in length. The Court is
 7   unpersuaded by Riley’s attempt to transform these clerical tasks into separate billable
 8   entries by removing the clause “and Filing” from their descriptions. There are twenty-six
 9   tasks that were billed to both Riley and the administrative assistant, in each of which Riley
10   only adds the clause “and Filing” to the description of the task done by the administrative
11   assistant. These entries are, in all other respects, the exact same. This Court refuses to
12   approbate Riley’s practice of selectively (and retroactively) adding words in his
13   timekeeping descriptions as a half-hearted attempt to reach the same result he continues to
14   strive for: collecting excessive fees for minimal work. Accordingly, any tasks billed to the
15   administrative assistant which are also billed to Riley, and which differ only by the addition
16   of the words “and Filing,” will be stricken.
17          b. Costs
18          Finally, Plaintiff requests $1,310.00 in non-taxable investigative fees. (Doc. 20 at 3).
19   Plaintiff only makes general arguments that this Court has awarded investigative costs in
20
21   6
       As is becoming a theme, Riley has been admonished for this practice before. See, e.g.,
     Patel, 2018 WL 1609731, at *6 (“Mr. Riley has not shown any reason why the above
22
     document-review tasks needed to be performed both by an administrative assistant and by
23   an experienced attorney. . . . accordingly, the Court will allow only Mr. Riley’s charges for
     those tasks.”); Albright, 2013 WL 4094403, at *3 (“Because [Riley] has not . . . attempted
24
     to distinguish the tasks for which fees are requested here from the ordinary administrative
25   tasks typically subsumed within the overhead expenses of a law firm, the court will exclude
     any hours attributed to the administrative assistant.”); J & J Sports Prods., Inc. v. Barajas,
26   No. 115-CV-01354-DAD-JLT, 2017 WL 469343, at *4 (E.D. Cal. Feb. 2, 2017) (finding
27   that “courts have expressed concern that [Riley] and the administrative assistants working
     with him completed several duplicative tasks and recommended that fees not be awarded
28   for such time attributed to such tasks” and striking duplicative entries).

                                                    8
         Case 2:19-cv-05134-SPL Document 24 Filed 09/15/20 Page 9 of 9




 1   the past. (Doc. 20-1 at 4-6). This Court does not dispute that it can award investigative costs
 2   when reasonable in amount and well-supported by documentation. But Plaintiff only
 3   includes two non-itemized invoices and, in Riley’s affidavit, a statement that the
 4   investigative fee is reasonable. (Doc. 20-2 at 5). Neither of these documents contain hourly
 5   rates, time spent on the investigation, or qualifications of the investigator. Therefore,
 6   Plaintiff has not met its burden of showing the requested costs are reasonable.7 The Court
 7   will not award investigative costs.
 8          Accordingly,
 9          IT IS ORDERED that Plaintiff’s Motion for Reconsideration (Doc. 23) is granted
10   in part as modified and denied in part as follows:
11          1. Plaintiff is awarded $1,781.45 in reasonable attorneys’ fees under 47 U.S.C. §
12             553(c)(2)(C); and
13          2. Plaintiff’s request for investigative costs is denied.
14          IT IS FURTHER ORDERED that this matter shall remain closed.
15          Dated this 14th day of September, 2020.
16
17                                                      Honorable Steven P. Logan
                                                        United States District Judge
18
19
20
21
22
23
24
25
     7
       See also Espinoza, 2020 WL 1703630, at *4 (“[Riley] offers no explanation of the
26   investigator’s qualifications, which provides an independent reason to deny these costs.”);
27   Barajas, 2017 WL 469343, at *5 (“Because they are insufficiently documented, the court
     declines to award the requested investigative costs.”); Albright, 2013 WL 4094403, at *6
28   (denying Riley’s investigative costs “because they are insufficiently documented”).

                                                   9
